Order filed November 20, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00533-CV
                                    ____________

                             JASON D. KRAUS, Appellant

                                             V.

                             TZACHAR HARARI, Appellee


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-70930


                                        ORDER

       The parties notified this court on August 9, 2012 that the case had settled. As of
today’s date the parties have not filed a dispositive motion.

       Unless appellant submits a brief, or the parties submit a dispositive motion to the
clerk of this court on or before December 20, 2012, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

                                          PER CURIAM